Exhibit 10.2

MasterCard International Incorporated Change in Control Severance Plan

The MasterCard International Incorporated Change in Control Severance Plan (the
“Plan”) sets forth the guidelines for MasterCard International Incorporated (the
“MasterCard”) and certain of its Affiliates and subsidiaries that have elected
to participate in the Plan (the “Participating Employers” and collectively with
MasterCard, “the Company”) with respect to change in control severance payments
and benefits to certain of their employees who meet the eligibility requirements
set forth in the Plan. At all times, payments under the Plan shall be made
solely from the general assets of the Company.

Effective Date

The Plan is effective as of August 1, 2009.

Adoption

Affiliates and subsidiaries of MasterCard may adopt this Plan upon approval by
the Severance Plan Committee. The list of the Participating Employers as of the
Effective Date is attached to this Plan as Exhibit A.

Eligibility

The following employees of the Company are eligible to participate in the Plan
(“Eligible Employees”):

 

  •  

Employees whose terms and conditions of employment are not governed by an
employment agreement with the Company and who have been selected prior to a
“Change-in-Control” (as such term is defined in the “Definitions” section), in
writing, by the Chief Executive Officer (“CEO”) of MasterCard or by the Human
Resources and Compensation Committee, as eligible to participate in the Plan,
provided that the written selection by the CEO must be made at least six
(6) months preceding a Change-in-Control. Such selection shall be made in the
CEO’s or the Human Resources and Compensation Committee’s sole and absolute
discretion.

Qualification

 

  a. the Eligible Employee is terminated by the Company or by the Company’s
successor without “Cause” (as such term is defined in the “Definitions”
section), and such termination occurs within six (6) months preceding, or within
two (2) years following, a Change in Control, or

 

  b. the Eligible Employee terminates his or her employment with the Company or
with the Company’s successor for “Good Reason” (as such term is defined in the
“Definitions” section), and such termination occurs within six (6) months
preceding, or within two (2) years following, a Change-in-Control.

 

  •  

The Eligible Employee’s employment may be terminated at the option of the
Eligible Employee, effective ninety (90) days after the giving of written notice
to the Company by such Eligible Employee of the grounds for termination for Good
Reason, which grounds, as specified by the Eligible Employee, have not been
cured by the Company during such ninety (90) day period; provided, however, that
such Eligible Employee gave notice to the Company



--------------------------------------------------------------------------------

 

of the event(s) constituting Good Reason within sixty (60) days after such
event(s) (or within sixty (60) days after a Change in Control, if the events
giving rise to the Eligible Employee’s termination for Good Reason occurred
during the six (6) month period preceding a Change in Control).

 

  •  

The Company may waive all or part of the ninety (90) day notice required to be
given by the Eligible Employee hereunder by giving written notice to such
Eligible Employee.

Circumstances of Ineligibility

Notwithstanding the foregoing, an Eligible Employee shall not be entitled to
receive a Change-in-Control Pay (as defined below) if any of the following
Circumstances of Ineligibility apply to such Eligible Employee.

 

  a. the Eligible Employee’s employment is terminated due to death or, at the
option of the Company, upon the “Disability” (as such term is defined in the
“Definitions” section) of the Eligible Employee;

 

  b. the Eligible Employee elects to voluntarily terminate his or her employment
with the Company or a successor for any reason other than for Good Reason;

 

  c. the Eligible Employee’s employment with the Company or a successor is
terminated for Cause, at any time preceding or following a Change-in-Control;

 

  •  

The Eligible Employee’s employment may be terminated for “Cause” by the Company,
upon the authority of MasterCard’s CEO, effective upon the giving of written
notice by the Company to the Eligible Employee of such termination for “Cause”,
or effective upon such other date as specified therein (“Notice of Termination
for Cause”). The Company’s Notice of Termination For Cause shall state the date
of termination and the basis for the Company’s determination that the Eligible
Employee’s actions establish Cause hereunder;

 

  d. the failure by the Eligible Employee to give notice of termination for Good
Reason (as described above); or

 

  e. the Eligible Employee is subject to the Company’s Mandatory Retirement
policy and retires thereunder.

 

 

In no event shall a Change in Control of the Company alone, without a related
termination of

employment, give rise to any Change- in-Control Pay and benefits under the Plan.


  

Amount and Duration of Change in Control Severance Payments

If the Eligible Employee is entitled to receive a Change-in-Control Pay, and has
not been rendered ineligible for receipt of such Change-in-Control Pay due to a
Circumstance of Ineligibility, the Eligible Employee shall be entitled to the
following payments:

 

a. Accrued Payments

The Eligible Employee shall be entitled to the following payments following the
Date of Termination (as such term is defined in the “Definitions” section):

 

  •  

a lump sump payment (subject to any previously elected deferrals under the
MasterCard Incorporated Deferral Plan), within thirty (30) days following the
Date of Termination of all “Base Salary” (as such term is defined in the
“Definitions” section) earned but not paid prior to the Date of Termination;

 

2



--------------------------------------------------------------------------------

  •  

a lump sum payment within thirty (30) days following the Date of Termination
equal to all accrued but unused vacation time up to the Date of Termination;

 

  •  

a pro rata portion (based upon actually completed calendar months worked) of the
annual incentive bonus payable for the year in which the Eligible Employee’s
termination of employment occurs based on the actual performance of the Company
for the applicable performance period as determined by the Compensation
Committee and payable in accordance with the regular bonus pay practices of the
Company, as contemplated in accordance with the requirements of Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”); and

 

  •  

to the extent not already paid, the annual incentive bonus for the year
immediately preceding the year in which the Eligible Employee’s Date of
Termination occurs, payable in the amount and at the time such bonus would have
been paid had he or she remained employed.

 

b. Change-in-Control Pay

The Eligible Employee shall be entitled to receive (i) Base Salary continuation,
and (ii) payment (subject to any previously elected deferrals under the
MasterCard Incorporated Deferral Plan), of an amount equivalent to the average
annual incentive bonus received by such Eligible Employee with respect to the
prior two (2) years of the Eligible Employee’s employment by the Company (the
“Average Bonus Payment”), payable on a schedule in accordance with the regular
payroll practices (but in no event less frequently than monthly) and annual
incentive bonus pay practices of the Company (such Base Salary continuation and
Average Bonus Payment being collectively referred to herein as
“Change-in-Control Pay”) for, and with respect to a twenty-four (24) month
period following the Eligible Employee’s Date of Termination ( the
“Change-in-Control Pay Period”).

 

c. Medical Benefits Continuation

The Eligible Employee shall be entitled to payment by the Company on the
Eligible Employee’s behalf, for the monthly cost of the premiums for coverage
under the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
for a period equivalent to the eighteen (18) month COBRA period (twenty-nine
(29) month period, if the Eligible Employee is disabled under the Social
Security Act within the first sixty (60) days of the continuation period) or the
Change-in-Control Pay Period, whichever is shorter (the “Medical Benefits”),
provided, however, such coverage shall not be provided if during such period the
Eligible Employee is or becomes ineligible under the provisions of COBRA for
continuing coverage; and provided, further, that if the Eligible Employee is
eligible for Retiree Health Coverage under the MasterCard Retiree Health Plan,
the Company shall pay the full cost of such Retiree Health or COBRA coverage, as
applicable, during the Change-in-Control Pay Period and thereafter, retiree
contribution levels provided under the provisions of the Retiree Health Plan
shall apply.

 

d. Outplacement Services

The Eligible Employee shall be entitled to reasonable outplacement services, to
be provided by a firm selected by the Company, at a level generally made
available to executives of the Company for the shorter of the Change-in-Control
Pay Period or the period he or she remains unemployed.

 

3



--------------------------------------------------------------------------------

e. Additional Payments

The Eligible Employee shall be entitled to such other benefits, if any, to which
such Eligible Employee is expressly eligible following the termination of the
Eligible Employee’s employment by the Company without Cause, by the Eligible
Employee with Good Reason, payable or made available under such terms and
conditions as may be provided by the then existing plans, programs and/or
arrangements of the Company (other than any severance payments payable under the
terms of any benefit plan, including, but not limited to, the MasterCard
International Incorporated Severance Plan).

 

f. Separation Agreement and Release

The Company’s obligations to make payments and provide benefits under this
“Amount and Duration of Change in Control Severance Payments” section,
paragraphs (b)-(d), are conditioned upon the Eligible Employee’s execution
(without revocation) of the Company’s separation agreement and release of all
claims related to the Eligible Employee’s employment or the termination thereof
in a form satisfactory to MasterCard (the “Separation Agreement and Release”),
which Separation Agreement and Release shall include a 2-year non-competition
restriction and a 2-year non-solicitation restriction, as more fully described
in such Separation Agreement and Release, provided that if the Eligible Employee
should fail to execute such Separation Agreement and Release within sixty
(60) days following the Date of Termination, the Company shall not have any
obligation to make the payments and provide the benefits contemplated under this
“Amount and Duration of Change in Control Severance Payments” section,
paragraphs (b)-(d).

Income Taxes

The change in control severance payments and benefits provided hereunder are
subject to all applicable foreign, federal, state, and local tax withholding and
generally are taxable income to the Eligible Employee.

Section 409A of the Code

Notwithstanding any other provision of the Plan, if any payment, compensation or
other benefit provided to the Eligible Employee in connection with his or her
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Eligible Employee is a specified employee as defined in
Section 409A(a)(2)(b)(i) of the Code, no part of such payments shall be paid
before the day that is six (6) months plus one (1) day after the Date of
Termination (such date, the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to the Eligible Employee during the period
between the Date of Termination and the New Payment Date shall be paid to the
Eligible Employee in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of the Plan. If the Eligible Employee
dies during the period between the Date of Termination and the New Payment Date,
the amounts withheld on account of Section 409A of the Code shall be paid to the
Eligible Employee’s beneficiary within thirty (30) days of the Eligible
Employee’s death.

Notwithstanding the preceding paragraph, Change-in-Control Pay in an amount up
to two (2) times the lesser of: (i) the Eligible Employee’s Base Salary for the
year preceding the year in which the Date of Termination occurs; and (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Date of Termination
occurs, shall be paid in accordance with the schedule set forth in the “Amount
and Duration of Change in Control Severance Payments” section, paragraph (b),
without regard to such six (6) month delay.

 

4



--------------------------------------------------------------------------------

The Plan is intended to comply with the requirements of Section 409A of the
Code, and, specifically, with the separation pay exemption and short term
deferral exemption of Section 409A of the Code, and shall in all respects be
administered in accordance with Section 409A of the Code. Notwithstanding
anything in the Plan to the contrary, distributions may only be made under the
Plan upon an event and in a manner permitted by Section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under the Plan may only be made upon a “separation from service” under
Section 409A of the Code. For purposes of Section 409A of the Code, the right to
a series of installment payments under the Plan shall be treated as a right to a
series of separate payments. In no event may the Eligible Employee, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Plan and the Separation Agreement and
Release shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the Eligible
Employee’s lifetime (or during a shorter period of time specified in the Plan or
the Separation Agreement and Release, as applicable), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

Administration of Plan

The “Plan Administrator” (as such term is defined in the “Definitions” section)
shall have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply, and interpret the Plan and to decide all
matters arising in connection with the operation or administration of the Plan.
Without limiting the generality of the foregoing, the Plan Administrator shall
have the sole and absolute discretionary authority to:

 

  •  

take all actions and make all decisions with respect to the eligibility for, and
the amount of, Change in Control Pay and benefits payable under the Plan;

 

  •  

formulate, interpret and apply rules, regulations, and policies necessary to
administer the Plan in accordance with its terms;

 

  •  

decide questions, including legal or factual questions, with regard to any
matter related to the Plan;

 

  •  

to construe and interpret the terms and provisions of the Plan and all documents
which relate to the Plan and to decide any and all matters arising thereunder
including the right to remedy possible ambiguities, inconsistencies or
omissions; and

 

  •  

except as specifically provided to the contrary in the “Claims and Appeal
Procedures” section, process, and approve or deny, claims for change in control
severance payments and benefits under the Plan.

All determinations made by the Plan Administrator as to any question involving
their respective responsibilities, powers and duties under the Plan shall be
final and binding on all parties, to the maximum extent permitted by law. All
determinations by MasterCard referred to in the Plan shall be made by MasterCard
in its capacity as an employer and settlor of the Plan.

 

5



--------------------------------------------------------------------------------

Modification or Termination of Plan

MasterCard reserves the right in its sole and absolute discretion, to amend,
modify, or terminate the Plan, in whole or in part, including any or all of the
provisions of the Plan, for any reason, at any time, by action of the Human
Resource Compensation Committee of MasterCard. Notwithstanding the foregoing,
for a two year period following a Change in Control, no amendment, modification
or termination of the Plan which may have a detrimental effect on the rights or
benefits payable to any Eligible Employee without such Eligible Employee’s
written consent.

Claims and Appeal Procedures

The Plan Administrator shall make a determination in connection with the
termination of employment of any Eligible Employee as to whether a benefit under
the Plan is payable to such Eligible Employee, taking into consideration any
determination made by the Company as to the circumstances regarding the
termination, the Company’s decision as to whether or not to pay a benefit under
the “Qualification” section, paragraph (c), or the potential applicability of
any Circumstances of Ineligibility, and as to the amount of payment. The Plan
Administrator shall advise any Eligible Employee it determines is entitled to
change in control severance payments and benefits under the Plan and the amount
of such Change in Control Pay and benefits. The Plan Administrator may delegate
any or all of its responsibilities under this section.

Claim Procedures

Each Eligible Employee or his or her authorized representative (each, the
“Claimant”) claiming change in control severance payments and benefits under the
Plan who has not been advised of such change in control severance payments and
benefits by the Plan Administrator or who is not satisfied with the amount of
any change in control severance payments and benefits awarded under the Plan is
eligible to file a written claim with the Plan Administrator.

Within ninety (90) days after receiving the claim, the Plan Administrator will
decide whether or not to approve the claim. The ninety (90)-day period may be
extended by the Plan Administrator for an additional ninety (90)-day period if
special circumstances require an extension of time to consider the claim. If the
Plan Administrator extends the ninety (90)-day period, the Claimant will be
notified in writing before the expiration of the initial 90-day period as to the
length of the extension and the special circumstances that necessitate the
extension.

If the claim is denied, the Plan Administrator shall set forth in writing or
electronically the reasons for the denial; the relevant provisions of the Plan
on which the decision is made; a description of the Plan’s claim appeal
procedures; and if additional material or information is necessary to perfect
the claim, an explanation of why such material or information is necessary. The
notice will also include a statement regarding the procedures for the Claimant
to file a request for review of the claim denial as set forth in the “Appeal
Procedures” section and the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) following a claim denial on appeal.

Appeal Procedures

If a claim has been denied by the Plan Administrator and the Claimant wishes
further consideration and review of his or her claim, he or she must file an
appeal of the denial of the claim to the Plan Administrator no later than sixty
(60) days after the receipt of the written notification of the Plan
Administrator’s denial. In correlation with his or her appeal, the Claimant may
request the opportunity to

 

6



--------------------------------------------------------------------------------

review relevant documents prior to submission of a written statement, submit
documents, records and comments in writing, and receive, upon request and free
of charge, reasonable access to and copies of all documents, records and other
information relevant to the Claimant’s claim for severance and benefits under
the Plan. The review of the appeal by the Plan Administrator will take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial review of the claim.

The Plan Administrator will notify the Claimant in writing or electronically of
its decision with respect to its review of the appeal within sixty (60) days of
the receipt of the request for a review of the claim. Due to special
circumstances, the Plan Administrator may extend the time to reach a decision
with respect to the appeal of the claim denial, in which case the Plan
Administrator will notify the Claimant in writing before the expiration of the
initial 60-day period as to the length of the extension and the special
circumstances that necessitate such extension and render a decision as soon as
possible, but not later than one hundred twenty (120) days following the receipt
of the Claimant’s request for appeal.

If the appeal is denied, the Plan Administrator will set forth in writing or
electronically the specific reasons for the denial and references to the
relevant Plan provisions on which the determination of the denial is based. The
notice will also include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim, and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.

Exhaustion of Remedies under the Plan

A Claimant wishing to seek judicial review of an adverse benefit determination
under the Plan, whether in whole or in part, must file any suit or legal action,
including, without limitation, a civil action under Section 502(a) of ERISA,
within one (1) year of the date the final decision on the adverse benefit
determination on review is issued or should have been issued or lose any rights
to bring such an action. If any such judicial proceeding is undertaken, the
evidence presented shall be strictly limited to the evidence timely presented to
the Plan Administrator. A Claimant may bring an action under ERISA only after he
or she has exhausted the Plan’s claims and appeal procedures.

Miscellaneous Provisions

 

  •  

Neither the establishment of this Plan, nor any modification thereof, nor the
payment of any change in control severance payments and benefits hereunder,
shall be construed as giving to any Eligible Employee, or other person, any
legal or equitable right against the Company or any current or former officer,
director, or employee thereof, and in no event shall the terms and conditions of
employment by the Company of any Eligible Employee be modified or in any way
affected by this Plan.

 

  •  

The records of the Company with respect to employment history, compensation,
absences, illnesses, and all other relevant matters shall be conclusive for all
purposes of this Plan.

 

  •  

The respective terms and provisions of the Plan shall be construed, whenever
possible, to be in conformity with the requirements of ERISA, or any subsequent
laws or amendments thereto. To the extent not to conflict with the preceding
sentence, the construction and administration of the Plan shall be in accordance
with the laws of the state of New York applicable to contracts made and to be
performed within the state of New York (without reference to its conflicts of
law provisions).

 

  •  

Nothing contained in this Plan shall be held or construed to create any
liability upon the Company to retain any employee in its service or to change
the employee-at-will status of any employee. All

 

7



--------------------------------------------------------------------------------

 

employees shall remain subject to discharge or discipline to the same extent as
if the Plan had not been put into effect. An employee’s failure to qualify for
or receive a change in control severance payments and benefits hereunder shall
not establish any right to (i) continuation or reinstatement, or (ii) any
benefits in lieu of change in control severance payments and benefits.

Definitions

 

Terms

  

Definitions

Affiliates

   Any corporation which is included in a controlled group of corporations
(within the meaning of Section 414(b) of the Code) which includes MasterCard and
any trade or business (whether or not incorporated) which is under common
control with MasterCard (within the meaning of Section 414(c) of the Code);
provided that for purposes of this definition the ownership test percentage
shall be 50% rather than 80%.

Base Salary

   The Eligible Employee’s annual base salary in effect at the time of
termination, except in the case of a termination of employment by the Eligible
Employee for Good Reason based on a reduction of the Eligible Employee’s annual
base salary, “Base Salary” shall mean the annual base salary in effect
immediately prior to such reduction.

Change-in

Control

   A change in control as set forth in the MasterCard Incorporated 2006
Long-Term Incentive Plan as it may be amended from time to time (“LTIP”).

Cause

  

•     the willful failure by the Eligible Employee to perform his or her duties
or responsibilities (other than due to Disability);

 

•     the Eligible Employee’s engaging in serious misconduct that is injurious
to the Company including, but not limited to, damage to its reputation or
standing in its industry;

 

•     the Eligible Employee’s having been convicted of, or entered a plea of
guilty or nolo contendere to, a crime that constitutes a felony, or a crime that
constitutes a misdemeanor involving moral turpitude;

 

•     the material breach by the Eligible Employee of any written covenant or
agreement with the Company not to disclose any information pertaining to the
Company; or

 

•     the breach by the Eligible Employee of the Code of Conduct, the
Supplemental Code of Conduct, any material provision of the Plan, or any
material provision of the following the Company policies: non-discrimination,
substance abuse, workplace violence, nepotism, travel and entertainment,
corporation information security, antitrust/competition law, enterprise risk
management, accounting, contracts, purchasing, communications, investor
relations, immigration, privacy, insider trading, financial process and
reporting procedures, financial approval authority, whistleblower,
anti-corruption and other similar the Company policies, whether currently in
effect or adopted after the Effective Date of the Plan.

Company

   MasterCard and its Affiliates and subsidiaries.

Disability

  

Disability shall be defined as set forth under the MasterCard Long-Term
Disability Benefits Plan, as it may be amended from time to time.

 

Any dispute concerning whether the Eligible Employee is deemed to have suffered
a Disability for purposes of the Plan shall be resolved in accordance with the
dispute resolution procedures set forth in the MasterCard Long-Term Disability
Benefits Plan.

Good Reason

  

The occurrence of any of the following without the prior written consent of the
Eligible Employee:

 

•     the assignment to a position for which the Eligible Employee is not
qualified or a materially lesser position than the position held by the Eligible
Employee (although duties may differ without giving rise to a termination by the
Eligible Employee for Good Reason);

 

8



--------------------------------------------------------------------------------

  

•     a material reduction in the Eligible Employee’s annual Base Salary except
that a 10 percent reduction, in the aggregate, over the period of the Eligible
Employee’s employment shall not be treated as a material reduction; or

 

•     the relocation of the Eligible Employee’s principal place of employment to
a location more than fifty (50) miles from the Eligible Employee’s principal
place of employment (unless such relocation does not increase the Eligible
Employee’s commute by more than twenty (20) miles), except for required travel
on the Company’s business to an extent substantially consistent with the
Eligible Employee’s business travel obligations as of the date of relocation.

MasterCard

   MasterCard International Incorporated.

Participating

Employers

   The Affiliates and subsidiaries of MasterCard that have adopted the Plan upon
approval by the Severance Plan Committee.

Plan

Administrator

   Group Head Global Rewards of Mastercard.

Severance

Plan

Committee

   The Severance Plan Committee serves as an advisory committee to the Plan
Committee and consists of at least one member of the law, finance and human
resources departments of MasterCard.

Date of

Termination

   The date on which the Eligible Employee incurs a termination of employment as
described in the “Qualification” section or such other date on which an Eligible
Employee incurs a “separation from service” determined using the default
provisions set forth in Section 1.409A-1(h) of the Treasury Regulations.
Pursuant to such default provisions, an Eligible Employee will be treated as no
longer performing services for the Company when the level of services he or she
performs for the Company decreases to a level equal to 20% or less of the
average level of services performed by such Eligible Employee during the
immediately preceding 36 months.

Your Rights Under ERISA

The Department of Labor has issued regulations that require the Company to
provide you with a statement of your rights under ERISA with respect to this
Plan. The following statement was designated by the Department of Labor to
satisfy this requirement and is presented accordingly.

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants are entitled to:

Receive Information About Your Plan and Benefits

 

1. Examine, without charge, all Plan documents and copies of all documents filed
by the Company with the Department of Labor. This includes annual reports and
Plan descriptions. All such documents are available for review in your Human
Resources Department.

 

2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and an updated summary plan description. The Plan
Administrator may charge you a reasonable fee for the copies.

 

9



--------------------------------------------------------------------------------

3. Receive a summary of the Plan’s annual financial report. Once each year, the
Plan Administrator will send you a Summary Annual Report of the Plan’s financial
activities at no charge.

Prudent Action by Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension or
welfare benefit or exercising your rights under ERISA.

Enforcing Your Rights

If your claim for change in control severance payments and benefits is denied or
ignored in whole or in part, you have a right to receive a written explanation
of the reason for the denial, to obtain copies of documents related to the
decision without charge, and to appeal any denial, all within certain time
schedules. You have the right to have your claim reviewed and reconsidered. You
also have the right to request a review of the denial of your claim as explained
in the “Appeal Procedures” section. No one, including your employer or any other
person, may discriminate against you in any way to prevent you from obtaining
change in control severance payments and benefits under the Plan or exercising
your rights under ERISA.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for change in control severance payments and benefits which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court after you have exhausted the Plan’s claims and appeal procedures as
described in the section “Claims and Appeal Procedures” hereof. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the Department of Labor, or you may file suit in a federal court.

The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you sued to pay these costs and fees.
If you lose, the court may order you to pay these costs and fees, for example,
if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator through your Human Resources Department. They will be glad to help
you. If you have any questions about this statement or about your rights under
ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, Department of Labor, listed in your telephone
directory, or you may contact:

The Division of Technical Assistance and Inquiries

Employee Benefits Security Administration,

Department of Labor

200 Constitution Avenue, N.W., Room 5N625

Washington, DC 20210

1-866-444-EBSA (1-866-444-3272)

www.dol.gov/ebsa (for general information)

www.askebsa.dol.gov (for electronic inquiries)

 

10



--------------------------------------------------------------------------------

You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-3272.

Administrative Facts

 

Topic

 

Description

Plan Name

  MasterCard International Incorporated Change in Control Severance Plan

Plan Sponsor

 

MasterCard International Incorporated

2000 Purchase Street

Purchase, NY 10577 USA

Source of Contributions to Plan

  Employer payments from corporate assets

Employer Identification Number

  95-2536378

Plan Number

  ______            

Plan Administrator

 

Group Head Global Rewards

MasterCard International Incorporated

2000 Purchase Street

Purchase, NY 10577 USA

914-249-5260

Agent for Receiving Service of Legal Process

 

General Counsel

MasterCard International Incorporated

2000 Purchase Street

Purchase, NY 10577 USA

914-249-5301

Contact Information

If you have questions about this Plan, please contact your department’s HR
Business Partner. If you do not know who your HR Business Partner is, call
People Services and they will provide you with this information.

People Services

 

Phone:   

2-3800 (internal)

1-636-722-3800 (external)

Fax:    2-7911 (internal)    1-636-722-7911 (external) E-Mail:   
People_Services@MasterCard.com

 

11



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATING EMPLOYERS

MasterCard Incorporated

MasterCard International LLC

MasterCard Advisors LLC

 

12